                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIELLE REZENDES,                                Case No. 18-cv-06111-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE RE:
                                                 v.                                        DISMISSAL OF CASES
                                   9

                                  10     ULTA, INC., et al.,                               Re: ECF No. 37
                                                        Defendants.
                                  11

                                  12     QUIANNA TERRY,                                    Case No. 18-cv-07683-JST
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                                                                           Re: ECF Nos. 32, 34
                                  14             v.
                                  15     ULTA SALON, COSMETICS &
                                         FRAGRANCE, INC.,
                                  16
                                                        Defendant.
                                  17

                                  18
                                  19          The parties in both of the above-captioned cases have indicated that they have settled their

                                  20   disputes as part of the settlement in Tellez v. Ulta Salon, Cosmetics & Fragrance, Inc., Case No.

                                  21   18-cv-2480-CAB-LL (S.D. Cal.). Rezendes ECF No. 37; Terry ECF No. 32. Rezendes asks that

                                  22   all pending dates “be vacated pending entry of final judgment” in Tellez. Rezendes ECF No. 37 at

                                  23   2. Terry was “stayed pending an order granting or denying final approval of the Tellez class

                                  24   action settlement.” Terry ECF No. 33 at 4. The Tellez court granted final approval of the

                                  25   settlement in that case on February 10, 2020, and the plaintiffs’ counsel were ordered to submit a

                                  26   proposed judgment by February 18, 2020. Terry ECF No. 34 at 20. The Tellez final approval
                                  27   order includes class representative payment awards to both Rezendes and Terry. Id.

                                  28          The parties in each of the above cases shall show cause in writing, no later than March 6,
                                   1   2020, as to why the case should not be dismissed based on the final approval of the Tellez class

                                   2   action settlement. In the alternative, the parties may file a stipulated dismissal by the same date.

                                   3   Failure to file either response to this order will result in dismissal of the case under Federal Rule

                                   4   of Civil Procedure 41(b).

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 24, 2020
                                                                                         ______________________________________
                                   7
                                                                                                       JON S. TIGAR
                                   8                                                             United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
